IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                       July 2000 Session

            STATE OF TENNESSEE v. MICHAEL LYNN BREEDEN

                       Appeal from the Circuit Court for Blount County
                         No. C-9635     D. Kelly Thomas, Jr., Judge



                                 No. E1999-01290-CCA-R3-CD
                                        August 29, 2000

The defendant, Michael Lynn Breeden, appeals the revocation of his probation. He contends that
his remaining on probation would provide more supervision than he will have on parole and would
allow him to be more timely in paying restitution. We hold that the defendant’s record of
noncompliance with the terms of probation is substantial evidence to support the trial court’s
decision to revoke probation. We affirm the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ROBERT W. WEDEMEYER , JJ., joined.

Raymond Mack Garner, District Public Defender, and Shawn G. Graham, Assistant District Public
Defender, for the appellant, Michael Lynn Breeden.

Paul G. Summers, Attorney General and Reporter; Patricia C. Kussmann, Assistant Attorney
General; Michael L. Flynn, District Attorney General; and William Ramsey Reed, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

       The defendant, Michael Lynn Breeden, appeals as of right from the Blount County Circuit
Court order revoking his probation on an effective sentence of four years resulting from his
convictions for fourteen counts of automobile burglary, one count of theft of property valued over
five hundred dollars, and six counts of theft of property valued under five hundred dollars. The
defendant contends that the trial court erred by revoking his probation and requiring him to serve the
balance of the original sentence.

        On March 31, 1999, the defendant entered guilty pleas to the charges in exchange for an
effective sentence of four years. He was required to serve sixty days in confinement with the
remainder to be served on probation. The defendant was also required on a monthly basis to perform
community service, to pay restitution, and to pay probation fees. The record reflects that the
defendant met with his probation officer as required April through July 1999. However, the officer
did not see or hear from the defendant after July 6 until the defendant called him from jail a couple
of weeks before the November 1999 probation revocation proceeding. Also, the defendant failed
to do community service or to pay restitution and probation fees after July.

       The defendant acknowledged that he missed the appointments and did not meet the other
probation requirements. He explained that he was working as a brick mason and living in a trailer
when, one day, he got evicted. He said that he was afraid to report to the probation officer because
he had no place to live. He said that at the time of his arrest in September, he had been living in
Knoxville, part time with his girlfriend and part time with another friend. He acknowledged that he
was not working at the time of his arrest. He said that his girlfriend had offered him a place to live
and that his life would be more stable in the future.

        The defendant acknowledged that he knew what would happen if he did not report to his
probation officer. He admitted that he had been found in violation of probation three different times
in another case. However, he said that he had not committed any new offenses and that he could
begin to pay restitution if he stayed on probation.

         The defendant’s girlfriend testified and verified that she would allow the defendant to live
with her in her home. She said that all of his money could go toward restitution and that she would
be in a position to provide him transportation to meet his needs. She admitted that when she learned
about the defendant’s probation and told him that he needed to call his probation officer, he did not
follow her advice.

       The trial court found that the defendant violated the terms of his probation. It noted that the
defendant’s express reason for not reporting was not credible and that the defendant had previous
probation violations. It concluded that the defendant’s probation should be revoked.

        The defendant contends that the trial court should not have revoked his probation. He asserts
that he would be under more supervision on probation than he will be upon parole. Also, he states
that he can be more timely in his restitution payments.

        Essentially, the defendant is asking us to replace the trial court’s decision with ours.
However, our standard of review for a probation revocation is abuse of discretion. State v.
Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim. App. 1997). A trial court has not abused its
discretion if the record contains material or substantial evidence to support the trial court’s
conclusion that probation should be revoked. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).
In this respect, the defendant’s record of noncompliance with the conditions of probation,
particularly given his reason for not complying, constitutes evidence of substance to support the trial




                                                 -2-
court’s decision. We will not consider the viability of other options that might have been available
to the trial court. The judgment of the trial court is affirmed.



                                                      ___________________________________
                                                      JOSEPH M. TIPTON, JUDGE




                                                -3-